Citation Nr: 1332163	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  10-23 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1962 to March 1964.  He also had subsequent service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that granted service connection for tinnitus and denied service connection for bilateral hearing loss.

The Veteran's hearing loss claim was remanded in July 2011 for a clarifying medical opinion.  The Board finds that the remand directives have been completed, and therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c) (2013).  38 U.S.C.A. §7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served as an armor crewman and was exposed to excessive noise during service.

2.  The evidence for and against the Veteran's claim is at least in relative equipoise on the question of whether his currently diagnosed bilateral hearing loss is the result of the injury of acoustic trauma in service.




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303(a), (d), 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II.  The Merits of the Claim

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Additionally, service connection for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself in service or to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a) (2013).  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system.  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995.  Thus, sensorineural hearing loss is included in those diseases considered chronic under 38 C.F.R. § 3.309(a)).

Where a chronic disease is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is shown as such in service, a veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease [and service] and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has hearing loss as the result of acoustic trauma during his period of service as an armor crewman.  He related exposure to engine noise, machine gun fire, and main weapon fire without hearing protection.  He also contends he was exposed to excessive noise while carrying ammunition to tanks while they were firing.  The Veteran is competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  His service records list his military occupational specialty as armor crewman, and the RO conceded that he was exposed to acoustic trauma in its December 2008 rating decision granting service connection for tinnitus.  Accordingly, the Veteran's assertions of noise exposure during service are credible, and noise exposure is conceded in this decision.

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran currently has hearing loss as defined by VA regulations for the purpose of entitlement to service connection.  38 C.F.R. § 3.385.  In October 2008, the Veteran submitted to a VA Audiological Examination.  Pure tone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
30
60
55
70
Left Ear
35
40
55
60
60

Speech recognition scores were 68 percent for the left ear and 72 percent for the right ear.  Thus, the remaining questions are whether current hearing loss had its onset in service or whether it is otherwise the result of a disease or injury, to include noise exposure, in service.

As to hearing loss during service, the Veteran's service treatment records (STRs) do not document any reports of hearing difficulties or problems.  A November 1961 enlistment examination contains an audiogram which demonstrates normal hearing bilaterally upon entrance into service.  (NOTE: Service department audiometric readings prior to November 1, 1967, must be converted from American Standard Association (ASA) units to International Standard Organization (ISO) units which are now used by the military, for the most part, unless otherwise noted.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)  On the Veteran's November 1961 entrance examination, pure tone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0 (15)
0 (10)
5 (15)
N/A
5 (10)
Left Ear
10 (25)
0 (10)
0 (10)
N/A
0 (5)

A January 1964 separation examination also contained an audiogram.  Pure tone thresholds, in decibels, were as follows (converted from ASA to ISO-ANSI):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0 (15)
0 (10)
0 (10)
N/A
0 (5)
Left Ear
0 (15)
0 (10)
0 (10)
N/A
5 (10)

Based on these results, the Board notes that hearing loss was not shown in service, and no evidence demonstrates that it manifested within one year of separation from service.  Therefore, service connection on a presumptive basis is not warranted, and continuity of symptomatology may not be used to show that hearing loss in service or in the year after service was actually a chronic condition which continued over the years to the present time.  See Walker, 708 F.3d at 1336 (where a chronic condition [under section 3.309(a)] is noted during service or during the presumptive period but is not shown to be chronic, then a showing of continuity of symptomatology after discharge is required; "continuity of symptomatology establishes the link, or nexus, between the current disease [and service] and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.").  Accordingly, a nexus or connection between hearing loss today and a disease or injury in service must be established by a means other than continuity of symptomatology in this case.  38 C.F.R. § 3.303(a).

Shortly after service, in March 1966, another audiogram was performed during an Army Reserve annual examination.  Pure tone thresholds, in decibels, were as follows (converted from ASA to ISO-ANSI):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10 (25)
0 (10)
0 (10)
15 (25)
25 (30)
Left Ear
10 (25)
5 (15)
0 (10)
20 (30)
20 (25)

These results show some degree of hearing loss at 4000 Hz because the threshold levels were higher than 20 decibels at some frequencies.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss); see also https://www.hearinglink.org/hearingtests ("Normal hearing is when the softest sounds heard are between -10 and 20 dB.  If the sounds are louder than 20 dB and you still can't hear them, then there is a hearing loss.  If the sounds are quieter than 20 dB and you cannot hear them, it may just be that your threshold of hearing is 20 dB.  The further down the chart the line of your hearing test comes, the more of a hearing loss you have.  Mild hearing loss is between 21dB and 40dB.")

Thereafter, in August 1990, the Veteran underwent an examination at his place of employment which included audiometric testing.  The examiner stated that the Veteran's hearing was "abnormal" and that he had moderate to severe hearing impairment in both ears from 2000 through 8000 Hz.  

At the October 2008 VA examination, the examiner considered the Veteran's military noise exposure and his contention that his hearing loss began during his second eight weeks of basic training.  The examiner noted there was no excessive noise exposure during the Veteran's time in the Reserve or at any time after service when he worked as a tire salesman and then at a courthouse in maintenance and cleaning.  The examiner noted that the Veteran's enlistment examination in November 1961 and his separation examination in January 1964 revealed normal hearing bilaterally.  The examiner also noted that the March 1966 Army Reserve audiogram showed normal hearing in both ears.  The examiner concluded: "With separation screening in 1964 showing normal hearing in both ears, the veteran's current hearing loss is not the result of military noise exposure."

During consideration of the Veteran's initial appeal, the Board found the October 2008 VA examination inadequate.  Specifically, the October 2008 examiner's negative nexus opinion was based on the fact that the Veteran exhibited normal hearing during service.  However, section 3.385 does not necessarily preclude service connection for a hearing loss "disability" that first met that regulation's requirements after service.  See Hensley v. Brown, 5 Vet. App. 155, 158-59 (1993) (noting that the purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connected compensation may be awarded, and that section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service).  

Therefore, in July 2011, the Board remanded the claim to the VA examiner for a clarifying medical opinion.  In its remand, the Board requested the examiner provide an opinion as to the likelihood that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure.  Specifically, the examiner was asked to "discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause."  See July 2011 Board Remand at page 5.

In a September 2011 Addendum Report, the same examiner who conducted the October 2008 VA examination reviewed the claims file and medical records and concluded that the Veteran's hearing loss occurred after his time in the military.  The examiner noted that the hearing test on the Veteran's January 1964 separation examination "revealed completely normal hearing in both ears" and that "[a]nother hearing test completed in March of 1966 for Reserve testing, which was 2 years after the Veteran's active duty time, continued to reveal completely normal hearing in both ears from 250 to 8000Hz."  As to the question of whether the Veteran's current hearing loss was at least as likely the result of noise exposure in service as it is the result of other causes or factors, the examiner stated,

Noise damage to hearing occurs at the time of the exposure and does not deteriorate later unless for other reasons or additional noise exposure.  There can be many causes of hearing loss and in some instances the cause of the hearing loss is never known.  In addition to various noise exposures (military, occupational, and recreational), other factors that can cause and/or contribute to hearing loss can be presbycusis, hereditary issues as well as hearing loss as result of certain health issues.  As noted previously, in many instances the exact cause of the sensori-neural hearing loss cannot always be determined.  

The examiner then concluded, "The Veteran's bilateral hearing loss as revealed on 10-7-08 was not caused by or the result of military noise exposure."

Concerning this, the Board observes first that the examiner stated that the results shown on the March 1966 audiogram performed two years after service separation during the Army Reserve annual examination "continued to reveal completely normal hearing in both ears from 250 to 8000Hz."  However, this conclusion is at odds with the standard for hearing loss set forth in Hensley and other sources which provide that threshold levels higher than 20 decibels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157 (noting that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss); see also https://www.hearinglink.org/hearingtests (depicting normal hearing as when the softest sounds heard are between -10 and 20 dB and stating that mild hearing loss is between 21dB and 40dB.)  After converting the threshold results from the ASA standard likely used by the Army Reserve in March 1966 to the ISO-ANSI standards used today, the March 1966 results do show mild hearing loss bilaterally at some frequencies including the higher frequencies of 3000 and 4000 Hz.  It is not clear from either the October 2008 VA Audiological Evaluation report or the September 2001 Addendum whether the examiner converted the March 1966 audiogram results to the ISO-ANSI standards in considering this item of evidence.

Second, with regard to the examiner's statement that, "in many instances the exact cause of the sensori-neural hearing loss cannot always be determined," the Board notes that "the exact cause" of the Veteran's hearing loss is not required in order for service connection to be granted.  Rather, the law requires only that a disease or injury incurred in service be as likely the cause of the current disability as any other possible cause.  In other words, the question presented in this case is, "Is the Veteran's current hearing loss as likely the result of noise exposure (which is the in-service injury in this case) in service as it is the result of any other possible cause or factor?"  

With regard to possible causes of hearing loss, the examiner mentioned that there are various types of noise exposures, "military, occupational, recreational," and the examiner also listed some other possible causes of hearing loss, "presbycusis, hereditary issues as well as hearing loss as result of certain health issues", and he then concluded that, in this case, the Veteran's bilateral hearing loss was not caused by or the result of military noise exposure.  The rationale for this was that "[n]oise damage to hearing occurs at the time of the exposure and does not deteriorate later unless for other reasons or additional noise exposure."  Since the examiner considered that the Veteran's hearing was normal not only at the time of the separation examination in January 1964 but also two years later in March 1966, the examiner concluded that his hearing loss today could not be the result of noise exposure in service because if it were, those tests in January 1964 and March 1966 would have shown hearing loss.  

However, one of those tests did show a mild hearing loss when the findings are converted from ASA to ISO units.  Therefore, the question in the case now is, "Is hearing loss which was first shown in March 1966 as likely the result of noise exposure during active duty from April 1962 to March 1964 as it is the result of other possible causes?"  Concerning the other possible causes of hearing loss that the examiner mentioned in the September 2011 Addendum, the Board notes that there is no evidence in this case of "hereditary issues" or other "certain health issues."  Although the examiner did not state what those other health issues might be, VA has noted, in Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus, that "[o]ther common causes of sensorineural hearing loss are Meniere's disease, vestibular schwannoma (benign neoplasm of the auditory nerve), viruses, and certain otoxic medications and chemotherapeutic agents."  There is no evidence in this case of any of these other health issues.  Presbycusis, or age-related hearing loss, which was also noted by the examiner as a possible cause of hearing loss, would seem to have been an unlikely factor in this case because the Veteran was only 27 years old at the time of the March 1966 audiogram showing a mild hearing loss.  See http.//mycleveland.org//disorders/hearing_loss/hic-presbycusis-(age-related-hearing-loss).aspx (noting that "[h]earing loss related to aging, known as presbycusis, affects one in three adults over 65 years of age.").

The Board could remand the case for yet another opinion on the specific question noted in the preceding paragraph.  However, the evidence of the onset of mild hearing loss in the high frequencies so close in time to the period of active duty during which exposure to excessive noise has been conceded is quite persuasive evidence that the Veteran's hearing loss is at least as likely the result of that noise exposure as it is to any other possible causes or factors relevant to the onset of sensorineural hearing loss.  The March 1966 audiogram results are especially persuasive given that the Veteran was so young in March 1966.  In this regard, the Board notes that the diagnosis on the October 2008 Audiological Evaluation was sensorineural hearing loss (SNHL), and in Training Letter 10-02, VA has noted that "[t]he two most common causes of SNHL are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).   

Thus, the positive evidence, or evidence in favor of the Veteran's claim, shows that (1) hearing loss was shown on an audiogram in March 1966 two years after separation from a period of active duty during which the Veteran was exposed to excessive noise; (2) the type of hearing loss in this case is SNHL; (3) the two most common causes of SNHL are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise); (4) the Veteran was only 27 years old at the time of the March 1966 audiogram.  The negative evidence in this case shows that (1) audiogram results at the time of the separation examination in January 1964 showed normal hearing; and (2) the VA examiner stated that "[n]oise damage to hearing occurs at the time of the exposure and does not deteriorate later unless for other reasons or additional noise exposure."

It is true that hearing loss was not shown at the time of separation, i.e., immediately following the period of active duty during which the Veteran experienced chronic exposure to excessive noise, but instead it was shown two years later.  Nevertheless, the Board concludes that the positive evidence in this case serves to place the evidence in equipoise, given that noise exposure is one of the two most common causes for SNHL and that no cause or explanation other than acoustic trauma has been shown to more likely account for the hearing loss first shown two years after separation from service.  Thus, for the reasons noted above, the Board finds that evidence for and against the Veteran's claim is at least in relative equipoise on the question of whether the current bilateral hearing loss is the result of acoustic trauma in service. 

Therefore, the Board resolves any doubt in the Veteran's favor and finds that his current bilateral sensorineural hearing loss is as likely the result of his noise exposure in service as it is the result of some other cause or factor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for bilateral hearing loss must be granted.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


